UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the "Act") October 29, 2010 (Date of earliest event reported) GEOGLOBAL RESOURCES INC. (Exact name of Registrant as specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 1-32158 (Commission File Number) 33-0464753 (I.R.S. Employer Identification No.) 200, 625 – 4 Avenue S.W. Calgary, Alberta, CanadaT2P 0K2 (Address of principal executive offices) Telephone Number (403) 777-9250 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) (Former name or address, if changed since last report) Section 1 – Registrant’s Business and Operations Item 1.01.Entry Into a Material Definitive Agreement On October 29, 2010, we entered into a Financial Services Agreement with D.I. Investments Limited, (“DI”), a corporation controlled by Mr. Allan Kent, our Vice President of Finance, which documented the terms of an oral agreement relating to the employment of DI during the period of August 29, 2003 through to August 17, 2010.In addition, the Financial Services Agreements contain certain on-going confidentiality and non-competition agreements.Such provisions include the agreements of DI to ensure that Mr. Kent complies with these confidentiality and non-competition agreements. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits Exhibit 10.1 Financial Consulting Agreement dated October 29, 2010 between GeoGlobal Resources Inc. and D.I. Investments Ltd. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:November 1, 2010 GEOGLOBAL RESOURCES INC. (Registrant) /s/ Paul B. Miller Paul B. Miller President and CEO
